Citation Nr: 1143735	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-23 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disorder (GERD).

3.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel
INTRODUCTION

The Veteran had active military service from August 2001 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky in pertinent part granted service connection for PTSD (30 percent from April 15, 2005) and GERD (10 percent from April 15, 2005).  During the current appeal, and specifically in a September 2006 rating decision, the RO awarded an increased rating of 50 percent for the Veteran's PTSD, effective from April 15, 2005.  

The Board observes that, following the September 2005 rating decision, the Veteran submitted a letter in April 2006 indicating a dispute of his total disability rating of 50 percent and requested that his rating be reconsidered.  The RO treated this correspondence as an increased rating claim.  The Board observes that a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement (NOD).  While special wording is not required, the NOD must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  If the agency of original jurisdiction gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  For example, if service connection was denied for two disabilities and the claimant wishes to appeal the denial of service connection with respect to only one of the disabilities, the NOD must make that clear.  38 C.F.R. § 20.201.

"[T]he actual wording of the communication and the context in which it was written" must be considered in determining whether it constitutes an NOD.  Jarvis v. West, 12 Vet. App. 559, 561 (1999).  All communications should be liberally construed.  See id. at 561-62.  The United States Court of Appeals for Veterans Claims (Court) has made clear that the VA adjudication process "'is not meant to be a trap for the unwary . . . a stratagem to deny compensation [nor] a minefield" for claimants.  See Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) (quoting Comer v. Peake, 552 F.3d 1362, 1369 (Fed. Cir. 2009).

In this case, the Board finds that the Veteran's April 2006 correspondence can be liberally construed as an NOD.  Although the Veteran requested reconsideration, he specifically disputed the recent decision from the RO.  Additionally, the correspondence was received within one year from the rating decision; and in affording the Veteran the benefit-of-the-doubt, the Board finds that the April 2006 correspondence is a timely NOD for the September 2005 rating decision.  

With regard to the Veteran's PTSD claim, the Court has held that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded, or until the Veteran withdraws the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  As noted above, during the pendency of this appeal, the Veteran was awarded an increased rating of 50 percent for his service-connected PTSD.  He has not suggested that this increased evaluation would satisfy his appeal for a higher rating for this disability-nor has he or his representative otherwise suggested that the maximum rating available for that disability is not being sought.  Thus, the Board concludes that the issue of entitlement to a higher rating for PTSD remains before the Board.

The issue of entitlement to a TDIU being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 10, 2008, the Veteran's service-connected PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to symptoms no worse than panic attacks more than one a week, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.
2.  Since July 10, 2008, the Veteran's service-connected PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  Total occupational and social impairment has not been shown.  

3.  The Veteran's service-connected GERD is manifested by pyrosis, regurgitation, and substernal pain, but not by dysphagia or by considerable impairment of health.  


CONCLUSIONS OF LAW

1.  Prior to July 10, 2008, the criteria for an initial rating in excess of 50 percent for PTSD was not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  From July 10, 2008, the criteria for a rating in excess of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, DC 9411 (2011).

3.  The criteria for an initial rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.114, DC 7346 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the claims for higher disability ratings are "downstream" issues in that they arose from initial grants of service connection.  Prior to the September 2005 rating decision, the RO issued a letter in June 2005 that advised the Veteran of the evidence necessary to substantiate his claims for service connection and of his and VA's respective obligations with regard to obtaining evidence.

Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claims of service connection have been more than substantiated and proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Also, the RO obtained the Veteran's service treatment records (STRs) and post-service medical records and also secured an examination in furtherance of his claims.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  

Pertinent VA examinations with respect to the issues on appeal were obtained in June 2005 (PTSD), July 2005 (GERD), and July 2008 (both).  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  VA has met its duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4. The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  

The Court has indicated that a distinction must be made between a Veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Thus, the Board will evaluate the PTSD and GERD issues as claims for higher evaluations of the original awards.  When an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id.  As discussed below, the Board concludes that a staged rating is warranted for the Veteran's PTSD but not for his GERD.  

	A.  PTSD 

Here, the Veteran contends that he is entitled to an initial rating in excess of 50 percent for his service-connected PTSD due to the severity and frequency of his symptomatology.  The Board finds, however, that the pertinent medical findings, as shown in the examinations conducted during the current appeal and VA treatment records directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

The Veteran's PTSD is rated as 50 percent disabling under 38 C.F.R. § 4.130, DC 9411, which evaluates impairment from PTSD.

Specifically, pursuant to DC 9411, a 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411(2011).  

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

The list of symptoms in the rating formula is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2011).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  See also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).

A GAF score of 51-60 is indicative of moderate symptoms (e.g., flat effect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).
A GAF score of 41-50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Here, the Veteran was afforded a VA examination in June 2005.  His reported symptoms included sleep disturbances, panic attacks once a week or more often, anxiety symptoms more days than not, irritable mood more days than not, and social avoidance.  He was currently in a long term relationship and did not belong to any clubs or organizations.  He reported that he was not very sociable anymore.  Examination revealed that the Veteran was clean, neatly groomed, and appropriately dressed.  Speech was unremarkable.  Affect was constricted and blunted; mood was anxious, agitated, and dysphoric; attention disturbances were present as he was easily distracted and had a short attention span; orientation was intact to person, time, and place; thought process was goal directed; thought content was unremarkable; he had no delusions; and judgment and insight were intact.  The Veteran had moderate sleep impairment that interfered with daily activity.  He had no hallucinations; interpreted proverbs concretely; and had moderate obsessive/ritualistic behavior of biting his fingernails and cracking his knuckles.  The Veteran had good impulse control; no suicidal or homicidal thoughts, ideation, plans, or intent; was able to maintain minimum personal hygiene; and had no problem with activities of daily living.  Remote and recent memory was normal, but immediate memory was mildly impaired.  

The examiner opined that the severity of the Veteran's symptoms based on psychometric data was severe.  His GAF score was 49.  The examiner commented that the Veteran stayed home, avoided friends, had pronounced panic symptoms with frequency of concern, was only partially ameliorated by medication, and appeared to be chronic in nature.  The examiner noted that the Veteran had considerable difficulty concentrating and preoccupation with avoiding the war and talking about the war.  The Veteran had a pronounced sensitivity to people asking him about the war.  He had pronounced relationship difficulty as he could not feel anything for his girlfriend and did not want to marry her; constantly fought with his ex-wife; was irritable with family members; and avoided friends who wanted him to do activities.  He was able to tolerate open and roomy stores if not crowded.  He was currently working and hoped to go to school in the fall.  The examiner opined that the Veteran's frequent severe panic symptoms and grossly disturbed sleep left him with an irritable mood, fatigued more days than not, and intrusive memories/recollections of being severely wounded and seeing blood all over himself.

VA treatment records dated from October 2005 through May 2008 fail to show symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; and neglect of personal appearance and hygiene.  However, they do show symptoms such as difficulty in adapting to stressful circumstances (including work or a worklike setting and an inability to establish and maintain effective relationships).  In October 2005, the Veteran reported having good relations with his parents and that he planned on going to college.  

A record dated in January 2006 reveals that the Veteran had started college.  He continued to have good relations with his parents and planned on marrying the following month.  The Veteran reported that he was employed full time as a security guard in January 2007.  However, he also reported that he had become so angry that he punched out a window in his car one month earlier.  His GAF score was reported to be 52 in January 2007.  The Veteran indicated that he had a good relationship with his wife and that his job was going pretty well in February 2007.  He often hit his wife during extremely bad dreams.  In June 2007, the Veteran reported having two anxiety attacks per day.  He continued to have sleep disturbances.  His GAF score was 60.  A record dated in August 2007 shows that the Veteran missed work, but due to disabilities other than his PTSD.  In February 2008, the Veteran reported that he had been fired from both of his jobs and his wife had left him because she believed he cheated on her.  A GAF score of 60 was shown in May 2008.  He was reportedly aggravated with his divorce.  

The Veteran was afforded a second VA examination in July 2008.  The examiner noted that the Veteran had secondary mental disorders that were completely secondary to PTSD.  The Veteran's current symptoms were not associated with conditions unrelated to his PTSD.  He reported having multiple jobs since 2005, including being a security guard at a hospital and a corrections officer at a jail.  He was reportedly fired from his job at the jail for being too nice to the inmates.  He was currently employed as a cook at a restaurant, but his absenteeism and prominent symptomatology was pervasive.  Occupational problems included absenteeism due to PTSD symptomatology and secondary symptoms clusters, which included depression and anxiety, hyper-arousal, poor judgment, compromised thinking, cognitive symptoms, being easily irritated with authority figures and demands, anger outbursts, panic attacks, and general arousal.  

The Veteran isolated himself when not at work.  He only worked for four or five hours and could not be around anyone else the rest of the day.  He no longer interacted with other individuals.  He avoided being around other individuals.  He was going through a divorce.  His wife did not believe that his behavior had anything to do with his PTSD.  The Veteran indicated that he had become very apathetic and despondent and sometimes no longer wanted to live.  He visited his daughter regularly a few times a week.  When it came to participation/problem solving related to family matters, the Veteran was overly stressed by even minute decisions.  He often had to withdraw and be totally unavailable for a day or so and not deal with problems.  He was able to manage his daughter adequately, but used rather harsh discipline on a 13 month old, spanking her once at times.  

The Veteran had become extraordinarily reclusive; the most involvement with his family was to see his immediate family once a month for a barbecue.  He only shopped late at night for essentials.  The Veteran maintained contact with his father who lived next door.  He had a good relationship with his step-father.  The Veteran's mother died in 2006.  He also visited with his step-father.  It was difficult to be there for others when he was depressed and depleted.  He worked so little, that being able to provide for his family's financial needs was an enormous stress; he had been unable to keep a job due to PTSD.  He became overwhelmed when paying bills.  The Veteran was reclusive and avoidant, rarely engaging in any activities.  
His current subjective complaints included depression, anxiety, and insomnia.  He had suicidal ideation daily.  Homicidal ideation was intermittent; he sometimes fantasized about killing animals outside because they startled him.  Examination revealed that the Veteran was casually dressed, neat, and groomed.  He was soft-spoken and anxious.  He was restless and fidgety.  Activity was limited due to depression and the Veteran was easily startled, especially most nights.  Speech was spontaneous and at a normal rate, rhythm, and clarity and was soft in volume.  He was oriented to situation, time, place, and person.  Abstract reasoning and attention/concentration were intact.  He could immediately recall five out five items; could recall three out of five items after a delay; recent and remote recall were intact; and working memory showed slowed processing.  Judgment was poor to fair; insight was adequate; prevailing mood was depressed; affect was full range and tearful at times due to reactivity to trauma reminders; thought process was goal directed and organized; and he had suicidal and homicidal thoughts but no delusional ideation.  He reported hearing voices a lot, but they did not tell him anything; the examiner indicated that non-persistent auditory hallucinations were less likely and that it was more likely that they were perceptual oddities governed by severe anxiety.  Reality contact was intact.  

The Veteran was able to fall asleep with medications and when he was very exhausted.  He awaked every few hours and never slept three to four or more hours consecutively.  He had trauma-related dreams every night.  He was perpetually exhausted.  The Veteran had other sleep disturbances that included night sweats, twitching, and obsessively checking doors and windows multiple times a night.  Dressing, grooming, and hygiene were within normal limits most of the time except for shaving.  He had difficulty driving long distances because he became tired and paranoid.  His leisure activity was watching television.  The Veteran's ability to do chores and household maintenance was within normal limits most of the time.  

The Veteran's non-PTSD symptoms included panic attacks.  He had depression, major and secondary to his PTSD.  He also self-mutilated by giving himself tattoos, which the examiner opined was more likely secondary to PTSD.  The examiner opined that the Veteran's PTSD symptomatology interfered with being able to work with or around other individuals for long periods of time; hyper-arousal and avoidance affected productivity; he had significant absenteeism; paranoia and vigilance affected his ability to accept orders and direction from authority, and he had increasing panic.  Socially, the Veteran was isolative and reclusive with intensification in the last two years.  Behaviorally, the Veteran had panic attacks, was isolative, reclusive, and angry.  Cognitively, he was ruminative, had nightmares, poor judgment, and suicidal and homicidal ideation.  Affectively/emotionally, the Veteran was depressed, anxious, and had a restricted affect.  Somatically, there was evidence of some somatic symptoms such as gastrointestinal disturbance and headaches.  Psychometric testing results indicated a very severe level of PTSD.  The Veteran's diagnosis included major depression and panic attacks as secondary to his PTSD.  A GAF score of 50 was assigned.  

The examiner opined that the Veteran's other psychiatric symptoms assessed to be a result of PTSD include major depression that was severe in intensity and/or functional impact; and his panic attacks without agoraphobia.  The presence of those additional, associated disorders further undermined his adjustment, functional capacity and prognosis.  The examiner also opined that the Veteran was only partially employable; he could not keep a steady job.  He worked only four hours a day and that appeared to be all that he could manage.  The Veteran's PTSD symptomatology affected his ability to socially engage other than go to work or spend time with family once a month.  

The examiner further opined that the Veteran's work history; inability to work more than a few hours a day followed by isolating himself completely; and limited visitations with his daughter and new stressors (mother's death in 2006 due to cancer and an impending divorce) caused his symptoms to intensify indicating that his symptoms had worsened.  That included all PTSD symptomatology with increasing frequency and intensity of panic attacks; the onset of auditory (non-persistent) perceptual distortions; and major depression becoming more severe with heightened arousal and increasing vigilance affecting all occupational and social relationships and general functioning.  

Based on a review of the evidence, the Board concludes that an increased rating of 70 percent, but no higher, is warranted from July 10, 2008, the date of the most recent VA examination showing a worsening of the Veteran's symptoms.  The July 2008 examiner's thorough and detailed report indicates that the Veteran's PTSD and secondary mental disorders related to his PTSD cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  The examiner opined that the Veteran's symptoms had worsened.   

However, total occupational and social impairment as a result of the Veteran's service-connected PTSD have not been shown.  The evidence has not shown total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living ; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  During this appeal, the Veteran has been employed in various jobs.  Indeed, he was currently employed at the time of the July 2008 examination.  The evidence does not show that his PTSD caused total occupational impairment.  Furthermore, the Veteran was shown to have relationships with his daughter, father, and step-father in July 2008.  Therefore, total social impairment has not been shown.  No medical professional has provided any opinion indicating that the Veteran's PTSD caused total occupational and social impairment.  In this case, the symptoms shown in the VA treatment records and VA examinations do not equate to the symptoms contemplated for by a 100 percent rating.  

The Board also finds that a rating of 70 percent is not warranted prior to the July 2008 examination.  The VA treatment records and June 2005 examination did not show that the Veteran had occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran was not shown to have symptoms of suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; and neglect of personal appearance and hygiene.  

The findings at the June 2005 examination and treatment records prior to July 2008 are indicative of occupational and social impairment, with reduced reliability and productivity.  The Veteran was shown to have been able to retain employment at two different jobs until he reported being fired in February 2008.  Additionally, the Veteran had relationships with his family.  The findings shown in VA treatment records and at the June 2005 examination show that the Veteran had reduced reliability and productivity due to his panic attacks, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

The Board does acknowledge that the Veteran was shown to have difficulty in adapting to stressful circumstances.  However, although the Veteran did have occupational and social impairment, the totality of the evidence fails to show deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  Rather, the evidence shows impairment with work and family relations, but does not indicate problems with the Veteran attending college, his judgment, thinking, or mood.  The Board acknowledges that the June 2005 examiner opined that the Veteran's symptoms were severe.  However, the totality of the evidence does not show that the Veteran's symptoms warranted a rating in excess of 50 percent.

Further, the reported GAF score of 50 at the July 2008 examination is indicative of serious symptoms, which is consistent with a 70 percent rating.  Prior to the July 2008 examination, the Veteran was shown to have GAF scores of 52 and 60 which are indicative of moderate symptoms.  Although the June 2005 examination reported a score of 49, which indicates serious symptoms, the totality of the evidence fails to show that the Veteran met the criteria for a rating in excess of 50 percent prior to July 2008.  While important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  38 C.F.R. § 4.126(a).  

In this case, from July 10, 2008, the extent and severity of the Veteran's actual PTSD symptoms reported and/or shown are suggestive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships; i.e., the level of impairment contemplated in the assigned 70 percent rating for psychiatric disabilities.

Prior to July 10, 2008, the extent and severity of the Veteran's actual PTSD symptoms reported and/or shown are suggestive of occupational and social impairment, with reduced reliability and productivity due to such symptoms as panic attacks more than one a week, disturbances of motivation and mood and difficulty in establishing, and maintaining effective work and social relationships; i.e. the level of impairment contemplated in the assigned 50 percent rating for psychiatric disabilities.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has shown that the Veteran's PTSD warrants a rating of 70 percent, but no higher, effective July 10, 2008.  Prior to July 10, 2008, the totality of the evidence had not shown that the Veteran's PTSD warranted a rating in excess of 50 percent.  The Board finds, therefore, that the evidence of record does support the schedular criteria required for the next higher rating of 70 percent, but no higher, effective July 10, 2008, for this service-connected disability.  

	B.  GERD

The Veteran contends that he is entitled to an initial rating in excess of 10 percent for the service-connected GERD due to the severity and frequency of his symptomatology.  The Board finds, however, that the pertinent medical findings, as shown in the examinations conducted during the current appeal and VA treatment records directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

The Veteran's GERD is rated by analogy as 10 percent disabling under 38 C.F.R. § 4.114, DC 7346, which evaluates impairment from a hiatal hernia.

Specifically, pursuant to DC 7346 a 60 percent evaluation is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346 (2011).  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  Id.  A 10 percent evaluation is warranted when two or more of the symptoms for the 30 percent evaluation are present with less severity.  Id.

Here, the Veteran was afforded a VA general medical examination in July 2005.  He reported that his disability had been stable since its onset.  He had a good response to medication to treat his GERD.  The Veteran's symptoms included heartburn.  He denied all other gastrointestinal symptoms.  The Veteran was also afforded a VA examination specifically for his GERD in July 2005.  He reported that the disability had improved since the onset in service.  The Veteran had heartburn or pyrosis several times daily.  He again denied all other symptoms.  He used medication daily and responded well to his treatment.  

Private medical records dated from March 2006 to July 2007 show gastrointestinal treatment.  In March 2006, he complained of nausea with vomiting and abdominal pain.  He reported having vomiting, diarrhea, and nausea in April 2007.  He denied any abdominal pain and was unable to keep down any food or liquid.  He reported having frequent diarrhea three to four times a day in May 2007.  

The Veteran was afforded a VA examination in July 2008.  He reported that his disability was getting worse.  He reported gut symptoms such as cramping associated with stress from his PTSD.  He still got symptomatic when eating foods such as chili.  However, he had not been sleeping with an elevated headboard and had been lying down after eating and not waiting three to four hours before lying down.  The course since onset was reported to be stable.  He still took medication.  The Veteran reported weekly nausea due to certain foods.  He had daily esophageal distress that was accompanied by substernal pain.  The pain was reported to be occasional.  He had heartburn several times daily and regurgitation daily.  He denied all other symptoms.  The Veteran's GERD had no significant effects on his usual occupation and had no effects on his usual daily activities.  

Based on a review of the evidence, the Board finds that an initial rating in excess of 10 percent is not warranted at any time since the award of service connection.  In this case, the Veteran has reported symptomatology of persistently recurrent epigastric distress with pyrosis and regurgitation.  Also, in July 2008, he reported having daily substernal pain.  However, the Veteran's reported symptoms have not included dysphagia.  He specifically denied a history of dysphagia at the July 2008 examination.  The overall evidence fails to show that his symptoms include dysphagia.

Furthermore, the evidence does not show that the Veteran's symptoms have been shown to be productive of considerable impairment of health.  In this regard, the Board notes that the Veteran's numerous treatment records throughout the pendency of his appeal show the use of continuous medication, but do not show that he is routinely seen by his health care providers for his GERD.  Additionally, the July 2008 examiner opined that the Veteran's GERD had no significant effects on his occupation and no effects on his daily activities.  Moreover, the Veteran himself has not contended that GERD is productive of considerable impairment of health.  The totality of the evidence reveals that the Veteran's overall health has not been shown to be considerably impaired due to his digestive disability.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's GERD warrants a rating in excess of 10 percent at any time since the award of service connection.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for the next higher rating of 30 percent for this service-connected disability.  This claim must be denied.  

	C.  Extraschedular Consideration

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that Veteran's PTSD and GERD have resulted in frequent periods of hospitalization or in marked interference with employment.  § 3.321.  

In this regard, the Board notes that it is undisputed that the PTSD and GERD have an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of these issues to the VA Central Office for consideration of extraschedular evaluations is not warranted.


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD prior to July 10, 2008 is denied.

Entitlement to an initial 70 percent rating, but no higher, for PTSD from July 10, 2008, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for GERD is denied.


REMAND

At the July 2008 VA psychiatric examination, the examiner stated that the Veteran "was only partially employable; he cannot keep a steady job."  The Board notes that, in addition to the service-connected PTSD (currently 70%) and GERD (10%), service connection is also in effect for occipital neuralgia, residual of right occipital nerve neuroma (10%); shell fragment wound scar of the left posterior neck (10%); bone spur of right foot (0%); & status post-chondromalacia of the right knee (0%).  

Clearly, based on this evidentiary posture, a claim for a TDIU has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Prior to adjudication of this issue, however, the Board finds that further evidentiary development is necessary-to include a pertinent VA examination to clarify the extent, if any, to which the Veteran's service-connected disabilities may have on his employability.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notice letter pertaining to the issue of entitlement to a TDIU.  

2.  Then, schedule the Veteran for an appropriate VA examination to determine the effect, if any, of his service-connected PTSD, GERD, occipital neuralgia as a residual of right occipital nerve neuroma, shell fragment wound scar of the left posterior neck, bone spur of right foot, and status post-chondromalacia of the right knee on his employability.  The claims folder must be made available to the examiner, who should acknowledge in the evaluation report that he/she has reviewed the file.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should opine as to whether the Veteran's service-connected disabilities alone preclude him from engaging in substantially gainful employment.  Rationale for all opinions expressed should be provided in the examination report.  

3.  Thereafter, adjudicate the issue of entitlement to a TDIU.  If this benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


